BLANCHARD, J.
The plaintiff’s attorney was negligent in permitting the case to be dismissed. Yet the plaintiff should have an opportunity to try the case upon the merits, and the default should be opened, but not without the imposition of costs.
*477The order appealed from is modified by providing for the opening of the default upon payment of $10 costs, and defendant’s taxable fees paid to witnesses for their attendance in court. The "appellant may have the disbursements of the appeal, but not costs. All concur.